                         Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 1 of 34
AO 2-57 (Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY: □ COMPLAINT            □ INFORMATION             S INDICTMENT                            Name of District Court, and/or Judge/Magistrate Location

                                                     [E SUPERSEDING                            NORTHERN DISTRICT OF CALIFORNIA
          -OFFENSE CHARGED
                                                                                                             OAKLAND DIVISION
 SEE ATTACH ED.                                             □ Petty
                                                            I I Minor
                                                                 Misde
                                                                                    DEFENDANT - U.S
                                                                                                                                     fltE
                                                            □    meanor            ^ ANTHONY REED
                                                                 Felony
                                                                                                                                     NOV 2 9 201B
                                                                                       DISTRICT COURT NUMBER                         suSAN Y. SOONG
PENALTY:       SEE ATTACHED.
                                                                                           CR 18-0560 MSG
                                                                                                                                     OAKLAND OFFICE

                                                                                                                   DEFENDANT

                           PROCEEDING                                                       IS A/or IN CUSTODY
                                                                                             Has not been arrested, pending outcome this proceeding.
   Name of Complaintant Agency, or Person (& Title, if any)                        1) O If not detained give date any prior                   .
                                                                                             summons was served on above charges If
     Bureau of Alcohol, Tobacco, Firearms and Explosives (ATP)
        person is awaiting trial in another Federal or State Court,               2)         Is a Fugitive
   □ give name of court
                                                                                  3) Q Is on Ball or Release from (show District)

        this person/proceeding is transferred from another district
   □    per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                            IS IN CUSTODY

                                                                                  4)         On this charge
        this is a reprosecution of
        charges previously dismissed                                              5) I      I On another conviction             "J
   □    which were dismissed on motion                     SHOW                                                                  ?     1^ Federal Q State
        of:                                             DOCKET NO.
                                                                                  6)         Awaiting trial on other charges
        □ U.S. ATTORNEY          Q DEFENSE
                                                  }                                          If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                            If "Yes"
   I I pending case involving this same                                                Has detainer iHi
       defendant                                        MAGISTRATE
                                                         CASE NO.
                                                                                       been filed?
                                                                                                        □ No          }     give date
                                                                                                                            filed        _
                                                                                       DATE OF                      Month/Day/Year

                                                  }
       prior proceedings or appearance(s)
   I I before U.S. Magistrate regarding this                                           ARREST                             11/19/2018
       defendant were recorded under                                                   Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                              DATE TRANSFERRED               4              Month/DayA/ear
Furnishing Information on this form              ALEXG.TSE                             TO U.S. CUSTODY                '
                               I U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                 I    I This report amends AO 257 previously submitted
Attorney (if assigned)                 Samantha Schott

                                                 ADDITIONAL INFORMATION OR COMMENTS
   PROCESS;

        □ SUMMONS          [g NO PROCESS*            □ WARRANT            Bail Amount:

        If Summons, complete following:
        I I Arraignment         Initial Appearance                        * Where defendant previously apprehended on complaint^
                                                                          warrant needed, since Magistrate has scheduled
        Defendant Address;

                                                                          Date/Time;                                   Befori


        Comments;
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 2 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 3 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 4 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 5 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 6 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 7 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 8 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 9 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 10 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 11 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 12 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 13 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 14 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 15 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 16 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 17 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 18 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 19 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 20 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 21 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 22 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 23 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 24 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 25 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 26 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 27 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 28 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 29 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 30 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 31 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 32 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 33 of 34
Case 4:18-cr-00560-HSG Document 23 Filed 11/29/18 Page 34 of 34
